Title: Jean de Neufville & Son to Abigail Adams, 2 September 1780
From: Neufville, Jean de & Fils (business)
To: Adams, Abigail



Honourd Lady!
Amsterdam the 2 Sept: 1780

May we begg leave to offer our Respects to your Excellency, and to enclose here the list of some particulars His Excellency favourd us with the honour to procure, and which we hope may prove to satisfaction, or if any thing may be wanting, which never will be owing to the least inattention; we most frendly begg to be guided by your Ladyships instructions for the future; and we will pay the highest regard to Any orders we may ever find ourselfs honourd with.
We are very happy enjoying the presence of so worthy a Professor of the Liberty and the Rights of his Country as all the World must assure Mr. Adams to be, and pay him the highest Regard, so every body must and doth Love Madam your sir John and young Mr. Charles, who under so worthy Parents will grow to be an ornament to their Country as they promiss already for their age, may time soon bring forth that all the worthy in America and Holland through the spirit of Liberty and the ties of humanity make butt one family.
We have the honour to be with the most profound Respect and Unfeignd Regard, Honourd Lady Your Excellencys most Obedient and Most devoted humble servants,

John de Neufville & Son

